Citation Nr: 0820569	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  03-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, post-traumatic 
stress disorder (PTSD), schizoaffective disorder, and bipolar 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1983.

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, via the Appeals Management Center (AMC), in 
Washington, D.C. for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in January 2008, and the case was returned to the Board.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in October 
2003.   A transcript of the hearing is associated with the 
veteran's claims folder. 

The Board notes that in January 2008, the veteran provided 
additional evidence to the Board without waiver of the RO's 
initial review of this evidence.  The evidence submitted by 
the veteran does not pertain to the issue of whether the 
current psychiatric disorder was incurred in service, but 
pertains to educational courses or programs the veteran 
currently completed.  Since this evidence does not pertain to 
the issue on appeal, the Board finds that the solicitation of 
a waiver and/or remand for the RO's initial consideration of 
this evidence is not required.  38 C.F.R. § 20.1304(c).  




FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include paranoid 
schizophrenia, post-traumatic stress disorder, 
schizoaffective disorder, and bipolar disorder, was not shown 
in service; a psychosis was not manifest to a compensable 
degree within the first post-service year; and a current 
psychiatric disorder, including paranoid schizophrenia, 
schizoaffective disorder, and bipolar disorder, is unrelated 
to service or a disease or injury of service origin.  

2.  There is no current diagnosis of post traumatic stress 
disorder.   


CONCLUSION OF LAW

An acquired psychiatric disorder, to include paranoid 
schizophrenia, post-traumatic stress disorder, 
schizoaffective disorder, and bipolar disorder, was not 
incurred in or aggravated by active service, and may not be 
presumed to be related to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in March 2005 and May 2007.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection.  The letters informed the veteran of what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  The 
veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of the claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim as 
readjudicated in September 2006 and January 2008.  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying VCAA 
and Dingess notice in March 2005 and May 2007.  After the 
VCAA notice was provided in March 2005, the veteran over a 
year to respond to the notice and submit additional evidence 
in support of the claim.  The claim was readjudicated in 
September 2006 and January 2008.  The Board points out that 
the veteran has not alleged any prejudice.  The Board finds 
that the actions taken by VA have essentially cured the error 
in the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in the March 2005 and May 2007 VCAA letters.  Regarding 
elements (4) and (5) (degree of disability and effective 
date), the veteran was not provided with notice of these 
elements.  However, the lack of notice was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to the 
claimed disabilities.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006)

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements have been satisfied.  Private medical 
records, VA treatment records, and Social Security records 
were obtained and associated with the claims file.  The 
veteran was afforded a VA examination in 2006 to determine 
whether the current psychiatric disorder is related to 
service.  An additional medical opinion was obtained in 2007.  
There is no identified relevant evidence that has not been 
accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

The veteran has asserted that she is entitled to service 
connection for the currently diagnosed schizoaffective 
disorder, bipolar type.  She argues that it is directly 
related to either the well-documented skin problems that she 
had in service, or the extreme stress she experienced working 
for an Army General as an Awards and Decorations Clerk 
Typist, when all of her work was expected to be perfect.  

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

If a psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a psychosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current claimed 
psychiatric disorder.  

First, the claims file contains an April 2006 VA psychiatric 
examination report that resulted in the most recent diagnosis 
of schizoaffective disorder, bipolar type.  The record also 
documents that the veteran's varied post-service diagnoses 
have included major depressive disorder, post-traumatic 
stress disorder, and paranoid schizophrenia.  The Hickson 
element (1) has therefore been satisfied as to the disability 
claimed.  

With respect to Hickson element (2), service medical records 
reveal no records of complaints, treatment, or diagnosis of a 
psychiatric disorder.  The veteran, however, argues that her 
psychiatric disorder is directly related to the stress she 
endured from a skin rash she had during service.  Indeed, the 
veteran's service medical records document a skin rash, 
diagnosed as dyshydrosis.  Thus, for purposes of analysis 
only, the Board may conclude that Hickson element (2) has 
been met, but only with respect to the alleged relationship 
of the in-service skin rash and a current psychiatric 
disorder.  

With reference to Hickson element (3), for the veteran to be 
successful in her claim, the evidence must show either that 
it is at least as likely as not that her current psychiatric 
disorder is related to a disease or injury that occurred in 
service, or that a psychosis was shown in the first post-
service year.  If the preponderance of the evidence shows 
otherwise, the veteran's claim must be denied.  

With respect to whether a relationship can be established 
between the current psychosis, diagnosed most recently as 
schizoaffective disorder, bipolar type, and service on a 
presumptive basis, it is initially noted that there is no 
medical evidence available for the first post-service year.  
The earliest post-service medical record is that of a private 
hospitalization summary, dated in June 1995, documenting the 
veteran's two week hospitalization for the diagnoses of major 
depressive disorder, single episode, severe with psychotic 
features; and relational problems, not otherwise specified.  
It is noted that this represents the initial medical 
documentation of a psychiatric disorder, which took place 
over 11 years after service.  Regardless, given the absence 
of the documentation of a psychosis in the first post-service 
year, entitlement to service connection for such disability 
may not be granted on a presumptive basis.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current psychiatric 
disorder that is related to service.  

The veteran herself has theorized that she has a current 
psychiatric disorder that is directly related to the stress 
of either her in-service skin disorder or her perceived 
expectation that her work in service had to be perfect.  With 
respect to any medical conjectures that could be made on her 
part, however, the veteran has not been shown to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  While the Board is sympathetic to the veteran's 
assertions that her current psychiatric disorder at issue is 
related to service, she is not qualified to render a medical 
opinion regarding the origin of a disability, and her 
statements cannot serve as competent medical evidence of the 
etiology of this disability.  

Critically, there is no evidence in the category of 
supporting medical authority from those who do have the 
requisite medical background that supports the veteran's 
theory of the etiology of her current psychiatric disorder.  
Although the VA clinical psychologist who examined the 
veteran in April 2006 paraphrased the veteran's belief that 
her psychiatric problems were related to the stress she 
experienced in service, without further supporting comment 
from the medical transcriber, such theories gain no probative 
value simply because they are included in a medical 
examination report.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the April 2006 VA psychiatric 
examination and the December 2007 addendum to that 
examination report.  Following a complete review of the 
veteran's claims file, and a detailed outline of the medical 
evidence contained in that file including the in-service and 
post-service medical reports, the VA physician concluded that 
it was less likely as not that the veteran's psychiatric 
disorder, diagnosed as schizoaffective disorder, bipolar 
type, began during her active military duty or that her 
military service significantly contributed to the development 
of her mental disorder.  Following a review of the veteran's 
service medical records in December 2007, the VA examiner was 
more specific with respect to the veteran's claim that her 
psychiatric disorder was caused by her in-service skin rash.  
In the addendum, the examiner concluded that the veteran's 
"dyshydrosis during her military service in Korea is less 
likely as not an etiological factor in the development of her 
schizoaffective disorder, bipolar type."  In arriving at 
this opinion, the VA psychiatric disorder explained in April 
2006 that the veteran had reported during the examination 
that she did not begin to experience further symptoms of 
stress or a mental disorder until the 1990's and that the 
veteran's symptoms of a schizoaffective disorder have been 
present since that time.   

This VA examination report and its addendum are deemed highly 
probative because the conclusions reached were based 
expressly upon the record and not upon the veteran's 
recollections.  It is significant to this discussion that the 
medical record review and examination in April 2006 and 
December 2007 was accomplished by a clinical psychologist, 
included a thorough historical review, and provided sound 
reasons for the opinion reached, based upon the veteran's 
documented medical history and reference to diagnostic 
medical tests as well as the prior medical records.  In 
addition to this highly probative medical opinion against the 
veteran's claim, the Board cannot ignore the fact that there 
were no abnormal psychiatric findings or complaints in 
service, and that the initial diagnosis of a psychiatric 
disorder was not until over 11 years after service.  

With respect to the veteran's claim that she has post-
traumatic stress disorder that is related to service, even if 
one were to concede that her skin problems could be 
considered an adequate inservice stressor, post-traumatic 
stress disorder (when diagnosed in the past) has never been 
related to her skin disorder or any other inservice incident 
or event.  38 C.F.R. § 3.304(f).  Even more critically, 
although post-traumatic stress disorder has been diagnosed in 
the past, it has not been found on recent examinations, 
including the April 2006 VA examination that included a 
review of the veteran's claims file.  A service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran has an 
acquired psychiatric disorder, to include paranoid 
schizophrenia, post-traumatic stress disorder, and/or bipolar 
disorder, that is proximately due to or the result of a 
service-connected disease or injury, or that her current 
schizoaffective disorder, bipolar type, was incurred during 
service, to include on a presumptive basis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the claimed acquired psychiatric disorder is 
not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, post-traumatic 
stress disorder, schizoaffective disorder, and bipolar 
disorder is denied.  




_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


